Electronically Filed
                                                    Supreme Court
                                                    SCAD-12-0000559
                                                    31-OCT-2012
                                                    08:20 AM



                       NO. SCAD-12-0000559

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 CAROLYN S. KIYOTA, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 08-079-8722)

                       ORDER OF SUSPENSION
    (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ.
    and Intermediate Court of Appeals Associate Judge Ginoza,
                in place of McKenna, J., recused)

          Upon consideration of the Disciplinary Board’s Report
and Recommendation for the Disbarment of Respondent Carolyn S.
Kiyota, and upon full consideration of all the evidence in the
record, this court concludes by clear and convincing evidence
that Respondent Kiyota on multiple occasions commingled and
misappropriated client funds held in trust, on one occasion paid
personal expenses directly from the trust account maintained for
client funds, failed to promptly notify third parties of her
receipt of funds in which those parties had an interest, failed
to promptly pay to those third parties the funds requested and in
her possession which those parties were entitled to receive,
knowingly failed, ultimately, to pay those known debtors funds
due them, failed to maintain required financial records,
including disbursement journals for trust accounts, subsidiary
ledgers for each client reflecting the balance of monies held in
trust for each client, monthly trust account reconciliations, and
records reconciling the subsidiary client trust accounts with the
overall trust account balance, in violation of Rules 1.15(c),
1.15(e), 1.15(f)(1), 1.15(f)(3), 1.15(f)(4), 1.15(g)(1),
1.15(g)(2), 1.15(g)(8), 1.15(g)(9) and 8.4(c) of the Hawai#i
Rules of Professional Conduct (HRPC).   This court further
concludes, based upon clear and convincing evidence, that, after
June 29, 2011, Respondent Kiyota, in connection with
a disciplinary matter, knowingly failed to respond to lawful
demands for information from the Office of Disciplinary Counsel
and the Disciplinary Board and failed to cooperate with the
subsequent disciplinary proceedings, in violation of HRPC Rules
8.1(b) and 8.4(d).   In aggravation, this court finds Respondent
Kiyota has substantial experience in the practice of law and, in
her actions, a pattern of violations over a three-year period
involving multiple offenses.   In mitigation, this court notes
Respondent Kiyota’s initial forthright and cooperative attitude,
ODC’s two-year delay in initiating disciplinary proceedings
against her, Respondent Kiyota’s expressions of contrition and
acknowledgment of her errors, the lack of real injury to any
client, her subsequent actions to reimburse parties monies owed
them, a lack of a selfish motive, personal events that placed her
under considerable stress, and her clean disciplinary record

                                 2
prior to the present matter.   Therefore, suspension being
warranted,
          IT IS HEREBY ORDERED that Respondent Kiyota is
suspended from the practice of law in this jurisdiction for one
year and one day, effective 30 days from the date of entry of
this order, as provided by Rules 2.3(a)(2) and 2.16(c) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH).
Respondent Kiyota shall be allowed to apply for reinstatement to
the practice of law after the passing of one half the period of
suspension, as provided by RSCH Rule 2.17(b).
          IT IS HEREBY FURTHER ORDERED that, in addition to any
other requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Kiyota shall
pay all costs of these proceedings as approved upon timely
submission of a bill of costs, as authorized by RSCH Rule 2.3(c).
          IT IS FURTHER ORDERED that Respondent Kiyota shall,
within 10 days after the date of this order, file with this court
an affidavit in full compliance with RSCH Rule 2.16(d).
          DATED: Honolulu, Hawai#i, October 31, 2012.
                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Richard W. Pollack

                                     /s/ Lisa M. Ginoza




                                 3